UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6650



ODELL REED, JR.,

                                              Plaintiff - Appellant,

          versus


JULIA LAFOON, Nurse at Brunswick Correctional
Center; she is sued in her individual and
official capacity; ALVIN E. HARRIS, Doctor at
Brunswick Correctional Center; he is sued in
his individual and official capacity; K.
RUNION, Warden at Brunswick Correctional
Center; he is sued in his individual and
official capacity; FRED SCHILLING, Health
Service Director for Virginia Department of
Corrections; he is sued in his individual and
official capacity; GENE M. JOHNSON, Director
for the Virginia Department of Corrections; he
is sued in his individual and official
capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:07-cv-00186-CMH)


Submitted:   October 31, 2007          Decided:     November 13, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Odell Reed, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               Odell Reed, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action under 28 U.S.C.

§ 1915A(b) (2000), for failure to state a claim upon which relief

may be granted.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Reed v. Lafoon, No. 1:07-cv-00186-CMH (E.D. Va.

filed Mar. 28, 2007 & entered Apr. 2, 2007).              We deny Reed’s motion

to submit new evidence and dispense with oral argument because the

facts    and    legal   contentions    are     adequately    presented    in   the

materials      before    the   court   and     argument   would   not    aid   the

decisional process.



                                                                         AFFIRMED




                                       - 3 -